DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s response filed on 4/25/2022 is acknowledged and fully considered.
Status of Application, Amendments, And/Or Claims
The amendments of claims 3 and 5, and the addition of claims 13-14 have been made of record. Claim 4 is cancelled.
Claims 1-3 and 5-14 are pending.
Claims 1-2 remain withdrawn for the reasons of record at pg. 2 of the office action of 1/28/2022.
Claims 3 and 5-14 are under examination.
Response to Arguments
Claim Rejections - 35 USC § 112-maintained
The rejection of claims 3 and 5-12 remain rejected and newly added claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record at pg.2-5 and as discussed below.
Applicants’ argue that in patients with diabetes, weight gain is a common side effect of taking a prandial injected insulin and current insulin therapy can supplement or replace endogenously-produced insulin to provide basal and second phase-like profile but do not mimic early phase kinetics (Fig. 2) and the applicants believe that using insulin-FDKP instead of basal insulin would reduce a chance of weight gain. They cited [0130] insulin causes hypoglycemia that leads to snacking which is understood to contribute to the weight gain and cite that use of insulin-FDKP has been associated with a lack of weight gain; and weight loss has been observed. They cite Fig. 1 and Fig. 7, wherein in Fig. 1 shows blood insulin levels with IT administration and Fig. 7 compares total insulin comparison of TI with lispro.
Applicants arguments have been fully considered but they are not persuasive because the specification and applicants’ arguments that basal insulin administration results in weight gain in diabetic subjects, but there is no data to suggest that the administration of TI insulin does result in weight gain. Applicants’ citation of paragraph [0130] is fully considered but this is a hypothesis and statement is not supported by any data wherein an overweight subject when discontinued with basal insulin and replaced with TI results in weight reduction (as being instantly claimed). Therefore, the specification does not support the possession of claimed invention.
Claim Rejections - 35 USC § 112-lack of enablement-maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The rejection of claims 3, 5-12 remain rejected and claims 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the reasons of record at pg. 5-9 of the office action of 1/28/2022 and as discussed below.
Applicants argue that the TI produces early phase-like kinetics (within 10-15 min) through pulmonary administration of a dry powder insulin whereas basal insulin provides slower action over a longer period and that results in glucose toxicity and post-prandial hypoglycemia. They argue that post-prandial hypoglycemia causes a desire of snacking resulting in weight, whereas the administration of TI could reduce risk of postprandial hypoglycemia and thus could treat obesity.
Applicants’ arguments have been fully considered but they are not persuasive because Vague et al (Previously presented, Act. Diabet. Lat. 17, 87-99, 1980) teaches how obesity leads to diabetes in some subjects. Kudlacek and Schernthaner (Previously presented, Hormone Metab. Res, 24, 478-483, 1992) teach that insulin treatment results in a significant weight gain about 10 kg in subjected treated for about five years (abstract). Sinha et al. ( Previously presented, Diabetic Med. 13: 40-46, 1992) teach that the administration of insulin increases body fat in subjects with IDDM and NIDDM (see abstract). Applicants’ arguments that discontinuing basal insulin and administration of TI could reduce body weight as the administration of TI would not result in any hypoglycemia have been fully considered but the specification does not support this hypothesis with any data to confirm that the replacement of basal insulin with TI resulted in reduced body weight in overweight diabetic subjects. Therefore, the rejection is maintained.
Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646